DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 2/9/2021 (2) and 1/10/2022 have been considered. The crossed-out A23 reference of IDS dated 1/10/2022 is in a foreign language and no English translation provided with it. Therefore, it could not be considered.
Specification
The disclosure is objected to because of the following informalities: the specification recites that “This application is a continuation of US Application No. 16,400,707, filed May 1, 2019, now US Patent NO. __, __,__;” should be amended to fill the empty spaces because the application is published as US Pat. No.10,864,254.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both an opening and capsule surface in Fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 is objected for the use of an abbreviated phrase (GLP-1GnRH), which should be described for the first time followed by an abbreviated form placed in a bracket.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "adopted to be" renders the claim indefinite because the term “adopted” does not describe how it is operably linked. The term should be deleted from the claim.  See MPEP § 2173.05(d).
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is drawn to a method of delivering a GnRH or a GnRH analog as recited in the preamble of the claim, but the description is about delivering exenatide preparation. It is Examiner’s understanding that applicant made an error by pasting a method step from another application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 17-30 of U.S. Patent No. 9,283,179. Although the claims at issue are not identical, they are not patentably distinct from each other because a therapeutic preparation comprising GnRH or GnRH analogue, the preparation shaped as a solid tissue penetrating member, the preparation configured to be contained in a swallowable capsule to penetrate and be inserted into an intestinal wall after oral ingestion, wherein upon insertion, a tmax for the GnRH or GnRH analogue released from the therapeutic preparation is about 80% or less of a tmax for the extravascularly injected dose of GnRH or GnRH analogue, wherein a tmax for the GnRH or GnRH analogue released from the therapeutic preparation is about 50% of a tmax for the extravascularly injected dose of GnRH or GnRH analogue, about 30% of a tmax for the extravascularly injected dose of GnRH or GnRH analogue, or about 10% of a tmax for the extravascularly injected dose of GnRH or GnRH analogue, wherein the preparation is adapted to be operably coupled to delivery means having a first configuration and a second configuration, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration, wherein the preparation comprises at least one pharmaceutical excipient, and wherein the at least one pharmaceutical excipient comprises at least one of a binder, a preservative or a disintegrant, wherein the tissue penetrating member comprises a biodegradable material which degrades within the intestinal wall to release GnRH or GnRH analogue into the blood stream, a weight percent of GnRH or GnRH analogue in the tissue penetrating member comprises between about 2 to 15%, wherein a dose of GnRH or GnRH analogue in the preparation is in a range from about 0.3 to 1.5 mg, wherein the tissue penetrating member has sufficient stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member, wherein the preparation is configured to produce a long-term release of GnRH or GnRH analogue to produce a selectable t1/2,  and wherein the GnRH analogue is leuprorelin are taught in claims 1-10, 12, 13, 17-30 of U.S. Patent No. 9,283,179.
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 17-30 of U.S. Patent No. 9,293,179 in view of US Pat. No. 8, 852,151. The teachings of claims 1-10, 12, 13, 17-30 of U.S. Patent No. 9,293,179 are set forth above. Claims 1-10, 12, 13, 17-30 of U.S. Patent No. 9,293,179 does not teach a drug delivery device for delivering a gonadotropin releasing hormone (GnRH) or a GnRH analog. US Pat. No. 8, 852,151, specifically, claims 1-18 teach a drug delivery device for delivering GnRH or GnRH analog dosage to an intestinal wall in a patient, the device comprising: a swallowable capsule; an actuator having a first configuration and a second configuration; and a solid GnRH or GnRH analogue preparation shaped as a tissue penetrating member, wherein the preparation is adapted to be operably coupled to the actuator, the actuator having a first configuration and a second configuration, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration, wherein the capsule is sized to be swallowed and passed through a gastro-intestinal tract of the patient, wherein the capsule is configured to align to a longitudinal axis of the capsule with a longitudinal axis of a small intestine of the patient, wherein the capsule comprises a capsule wall that is degradable by contact with liquid in a gastro-intestinal tract of the patient, wherein the capsule comprises an outer coating or layer which only degrades in a pH found in a small intestine patient, wherein the actuator comprises a release element or coating on the capsule which is degraded by a selected pH in a small intestine, wherein the actuator is configured to move from the first configuration to the second configuration in response to the release element or coating being degraded, thereby advancing the preparation out of the capsule and into the intestinal wall are taught in claims 1-18 of US 8,852,151.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,864,254. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and providing instructions for the drug delivery device to be swallowed by a patient and a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and 4849-5467-2593-54-WSGR Docket No. 45126-716.304providing the drug delivery device to be swallowed by a patient are taught in claim 1 of U.S. Patent No. 10,864,254.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,322,167. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and providing instructions for the drug delivery device to be swallowed by a patient and a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and 4849-5467-2593-54-WSGR Docket No. 45126-716.304providing the drug delivery device to be swallowed by a patient are taught in claims 1-2 of U.S. Patent No. 10,322,167.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,808,510. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and providing instructions for the drug delivery device to be swallowed by a patient and a method of delivering a gonadotropin releasing hormone (GnRH) or a GnRH analogue dosage to a patient in need thereof, the method comprising: providing the drug delivery device of claim 11; and 4849-5467-2593-54-WSGR Docket No. 45126-716.304providing the drug delivery device to be swallowed by a patient are taught in claims 1-2 of U.S. Patent No. 9,808,510.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646